NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ELIZABETH ARAGON,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent. '
2010-3078
Petiti0n for review of the Merit Systen1s Protecti0n
B0ard in case no. SF()831090824-I-1.
ON MOTION
0RDER
Up0n consideration of the Off1ce of Pers0nne1 Man-
agement’s motion for a 14-day extension of time, until
November 8, 2010, to file its brief,
IT ls 0RDERED THAT:
The motion is granted

ARAGON v. OPM
2
FoR THE COURT
0CT 2 5 2010 lsi Jan Horba1y
Date
cc: E1iZabeth A1'agon
Jan Horba1y
C1erk
Wil]iam J. Grirna1di, Esq. n
s21
U.S. COURT PEALS FOR
THE FE |RCU1T
0CT 25 2010
.|AN l'|0RBALY
CLERK